Citation Nr: 9910414	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-19 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for a foot disorder.

5.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active duty in the Army from March 1968 to 
April 1971; he served in Vietnam for ten months in 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board), in part, on appeal from a September 1994 rating 
decision of the Atlanta, Georgia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in part, denied 
the appellant's claims for entitlement to service connection 
for a skin disorder secondary to Agent Orange; residuals of a 
head injury; a foot disorder; and malaria.  This rating 
decision also granted service connection for post-traumatic 
stress disorder (PTSD) and assigned a 10 percent evaluation.  
The veteran initially disagreed only with the denial of 
service connection.  

In November 1997, the appellant sought an increase in that 
rating; the Montgomery, Alabama RO issued a rating decision 
in June 1998 which denied an evaluation in excess of 10 
percent for the appellant's PTSD.  The appellant disagreed 
with that decision and is now appealing each of these 
denials; the Montgomery RO is the certifying RO.  

In November 1998, a Travel Board hearing was held in 
Montgomery, before Michael D. Lyon, who is the Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 1998).  The transcript of the hearing shows that the 
appellant withdrew his appeal for his claim of entitlement 
service connection for a knee disorder.  The oral statement, 
when transcribed, became a "writing."  Tomlin v. Brown, 5 
Vet. App. 355 (1993).  Therefore, the Board finds that the 
appeal for the claim of entitlement to service connection for 
a knee disorder has been withdrawn.  38 C.F.R. § 20.204.

The issue of entitlement to an increased evaluation for PTSD 
will be addressed in the REMAND section which follows the 
ORDER section in the decision below. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal as to the service 
connection issues has been obtained by the RO.

2.  The appellant had active service in the Republic of 
Vietnam during the Vietnam era. 

3.  There is no competent medical evidence of a diagnosis of 
chloracne or other acneform disease consistent with chloracne 
or a diagnosis of porphyria cutanea tarda.

4.  The appellant has submitted no competent medical evidence 
showing that any chronic skin rashes, warts or skin growths 
that were related to service were present within 1 year 
following separation from service.  The appellant has 
submitted no evidence showing the current existence of the 
alleged chronic skin disorder.

5.  The appellant also has not submitted medical evidence of 
any nexus between any alleged current skin disorder and any 
disease, incident, event, exposure, or injury incurred during 
service.

6.  The available evidence does not establish that the 
appellant currently has any residuals of a head injury, 
including headaches, that are related to service.  The 
appellant's isolated in-service instances of two head 
injuries have not been shown to have been other than acute 
and transitory.  The appellant has submitted no evidence 
showing any continuing or existing cranial or neurological 
pathology that is related to service, nor has he submitted 
any evidence showing a current diagnosis or treatment for any 
cranial or neurological condition. 

7.  The evidence does not establish that the appellant 
currently has any foot disorder that is directly related to 
service, or the residual of any in-service injury.

8.  It has not been shown by competent evidence that 
appellant presently has malaria, or that he suffers from any 
chronic residuals of malaria that are related to his military 
service.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a skin disorder 
secondary to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307(a), 3.309 (1998).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for residuals of a head 
injury, including headaches, or for a foot disorder, or for 
malaria.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If the claimant satisfies the initial burden of setting forth 
a well-grounded claim, the VA is statutorily required to 
assist the claimant in developing the facts pertinent to that 
claim.  Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  This 
duty is heightened in a case where service medical records 
are presumed destroyed and includes the obligation to search 
for alternate medical records.  Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991).  The record shows that the service 
medical records, if any, created during the appellant's ten-
month tour of duty in Vietnam are not in evidence.  The Board 
notes that the evidence of record does include the 
appellant's physical examination at service separation, as 
well as the medical records for the months before and after 
his Vietnam service.  Furthermore, as discussed below, it is 
highly unlikely that there is any useful evidence to be found 
in the service medical records from 1969 since the medical 
evidence of record does not demonstrate that the appellant 
currently suffers from the conditions he says he had in 
Vietnam.  In addition, it does not appear that appellant 
informed the VA of the existence of any specific competent 
evidence that would render the service connection claims for 
residuals of a head injury, for a foot disorder and/or for 
malaria well-grounded.  Finally, it is not clear what 
additional venue might be searched in an effort to procure 
additional records.  Thus, there is no need for further 
remand development for the service connection issues in this 
case.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) generally does not arise 
until there is a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.  Evidentiary assertions 
by the veteran must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or is 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19 (1993).

I.  Agent Orange claim.

In a VA Form 9 dated in May 1995, the appellant stated that 
he has skin growths that are constantly surfacing that he 
relates to his exposure to Agent Orange in Vietnam.  The 
appellant had earlier stated in his February 1995 Notice of 
Disagreement (NOD) that he thought his skin condition was 
chloracne, and that he had been treated "several times for 
boils and cysts after exposure" to Agent Orange.  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The appellant contends that he suffered in-service from skin 
eruptions and lesions and that he continues to suffer from a 
skin disorder as a consequence of exposure to Agent Orange 
while he served in Vietnam during the Vietnam era.  The 
regulations pertaining to Agent Orange exposure, expanded to 
include all herbicides used in Vietnam, stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  38 C.F.R. 
§ 3.309(e).  The specified diseases are chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
multiple myeloma, respiratory cancers, and soft-tissue 
sarcoma.  Id.  

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii). 

If a veteran served in Vietnam during the Vietnam era, 
exposure to Agent Orange will be presumed; if the veteran 
later develops a disease listed as associated with Agent 
Orange exposure, service incurrence may be presumed.  
38 C.F.R. § 3.307(6)(iii).

In addition, the Secretary of Veterans Affairs formally 
announced in the Federal Register, on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
conditions, or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).  
Thus, since there is no presumption of a connection between 
herbicide exposure and subsequently developing a benign 
subcutaneous sessile growth, service connection cannot be 
allowed on a presumptive basis.  Notwithstanding the 
foregoing, the United States Court of Appeals for the Federal 
Circuit recently determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727- 29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Review of the appellant's service medical records reveals 
that after the appellant returned from Vietnam in November 
1969, no complaint, symptomatology, or finding of any skin 
rash can be found.  In May 1970, the appellant was noted to 
have  a cyst near one eye that was secondary to acne 
pustules.  In February 1971, two epidermal inclusion cysts, 
also described as sebaceous cysts, ruptured and were removed 
from the left side of the appellant's face.  The appellant 
indicated on his March 1971 separation report of medical 
history that that he did not have any skin diseases or 
tumors, growths, cysts or cancer.  He did indicate that he 
had boils; he stated that he had these boils in 1971.  The 
separation medical examination resulted in normal clinical 
findings relating to the appellant's skin, head, neck, face 
and scalp.  An April 1, 1971 Dermatology clinic note 
indicates that the appellant was given medication for acne.

Post-service, a VA outpatient clinic noted dated in May 1993 
indicated that the appellant sought treatment for complaints 
of hives and warts.  He stated that he occasionally had hives 
on his anus.  On physical examination, one vesicle was 
observed on the appellant's posterior neck; it was said to 
look like resolving folliculitis.  A growth was also observed 
on the appellant's posteromedial thigh.  The diagnoses 
included hives, by history, and probable folliculitis.  The 
appellant was prescribed Benadryl.  The appellant was noted 
to be taking this medication for hives in a note dated in 
February 1994.

The appellant underwent a VA medical examination in March 
1994.  He complained of a skin rash that started in 1988; he 
said that this was a bad rash with itching occurring mainly 
on the elbows, arms, knees, chest and shoulders that lasted 
for several days and went away without scarring.  He stated 
that this rash usually occurred about twice a year, that it 
occurred with stress and anxiety, and that his psychiatrist 
had told him it was related to an anxiety disorder.  The 
appellant denied having a rash at the time of the 
examination.  He further complained of having had warts since 
1975, secondary to stress, that occurred over the buttocks 
and elbows.

On physical examination, a subcutaneous sessile growth, three 
to four centimeters in size, was observed over the left 
posteromedial thigh.  This growth was of normal skin color 
and was nontender.  It was noted to be hanging out on a small 
pedicle.  No skin rash was noted.  No warts were noted.  The 
appellant's feet were examined and no rash was found; nor was 
there any evidence of a fungal infection or onychomycosis.  
The examiner stated in the diagnosis section that no warts 
were found and that no dermatitis was found.  The sessile 
growth was noted to be benign and quiescent.  The examiner 
noted the appellant's history of exposure to Agent Orange and 
stated that there was no evidence of chloracne.  The 
appellant was noted to have acne with scarring of the face.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  
In the absence of proof of a present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The evidence 
in this case shows no conclusive evidence of the existence of 
any chronic skin disorder and denial of the claim could be 
warranted on the basis that the claim is not well-grounded 
because there is no current disability, i.e., there is no 
skin disorder.  Furthermore, even assuming, arguendo, that 
the appellant's alleged chronic skin disorder is currently in 
remission, there is no medical evidence of record 
demonstrating the existence of any skin rash one year after 
the appellant returned from Vietnam in November 1969, or 
within one year after separation from service; the appellant 
himself gave an onset date of 1988 for the skin rash and 1975 
for the warts.

The appellant has received a diagnosis of a benign 
subcutaneous sessile growth on his left thigh.  However, such 
a benign growth is not listed among the diseases subject to 
presumptive service connection in § 3.309(e).  The appellant 
has not presented any medical evidence showing that the 
sessile growth is secondary to Agent Orange exposure, or any 
incident or event related to service.  In short, there is no 
competent evidence of a nexus between the sessile growth and 
service, and there is no current diagnosis of any other skin 
disorder.  In addition, there is no competent medical 
evidence of record that indicates that the appellant's 
adolescent acne was aggravated or worsened by any incident of 
service.  Consequently, the Board concludes the claim for a 
skin disorder claimed as secondary to Agent Orange exposure 
is not well-grounded.  38 U.S.C.A. §§ 1110, 5107(a); 
38 C.F.R. §§ 3.303, 3.307, 3.309. 

Consideration has been given to the appellant's account of 
the events giving rise to his claim, including his testimony 
at the November 1998 Travel Board hearing that he was treated 
in February 1969 for a skin condition he described as jungle 
rot involving his feet and his face.  He stated that he 
continued to have problems with this skin condition while he 
was in Vietnam.  See Hearing Transcript pp. 2-5.  However, 
there is no post-service clinical evidence of a diagnosis of 
soft-tissue sarcoma or chloracne or of other acneform disease 
consistent with chloracne or a diagnosis of porphyria cutanea 
tarda, and the appellant has submitted no medical evidence of 
those disabilities.  Further, based on the medical evidence, 
the in-service epidermal cysts that the appellant was treated 
for in February 1971 have not been shown to have been other 
than acute and transitory.  The transitory nature of these 
cysts is demonstrated by the fact that following treatment in 
February 1971, he was not diagnosed with any cysts during the 
March 1994 VA medical examination of his skin and no 
subsequent diagnosis of dermatitis, rash, warts, or cysts has 
been made.  The appellant and his representative maintain 
that he suffers from a skin disorder.  However, the appellant 
has submitted no medical evidence, except the statement of 
his opinions contained in various statements and his 
testimony, to establish that he currently has a skin 
condition.  His statements are not competent evidence as to 
medical diagnosis or causation.  Moray v. Brown, 5 Vet. App. 
463 (1993), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

After a review of the evidence, the Board must conclude that 
the evidence does not demonstrate that any soft-tissue 
sarcoma or chloracne or other acneform disease is currently 
shown.  Where there is no medical evidence demonstrating that 
the claimed disorder currently exists, the claim is not well-
grounded.  See Montgomery v. Brown, 4 Vet. App. 343 (1993).  
Since service connection cannot be granted for a disability 
that is not shown to exist, the Board must accordingly find 
that a claim for service connection for residuals of Agent 
Orange exposure, i.e., a skin disorder, is not well-grounded.

Moreover, as noted, there is no evidence of a chronic skin 
disorder in service or thereafter.  Thus an inferred claim 
for primary or direct service connection is not well-
grounded.  Again it is noted that there is no competent 
evidence on file of any chronic skin disorder that can be, in 
any way attributed to service.  

Finally, the claim must also be denied because there is no 
medical opinion, or other competent evidence, linking any 
alleged skin disorder with Agent Orange exposure.  Thus, a 
direct causal link between the appellant's alleged skin 
disorder and exposure to Agent Orange used in Vietnam has not 
been demonstrated.

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its May 1995 Statement of the Case (SOC) in 
which the appellant was informed that his service medical 
records were negative for any clinical evidence of any skin 
growth and that there was no current medical opinion in 
evidence stating that there was any connection between any 
boils and herbicide exposure, the Board concludes that the 
notice required in Robinette has been satisfied.  Moreover, 
there is no indication that there are any available records 
which would make the claim well-grounded.

Since the appellant has failed to present competent medical 
or historical evidence that his claim of suffering from a 
skin disorder secondary to herbicide exposure is plausible, 
that is, he has failed to present medical evidence that links 
the alleged skin disorder to service or show that there is 
any connection to herbicide exposure, the claim for service 
connection for a skin disorder secondary to Agent Orange 
exposure must be denied as not well-grounded.  Dean v. Brown, 
8 Vet. App. 449 (1995).

II.  Head injury residuals and foot disorder claims.

The appellant has alleged that he suffers from the residuals 
of head injuries he sustained in-service.  He maintains that 
these problems are due to an in-service head injury that 
occurred in April 1968, when he was rendered unconscious by a 
blow to his head, as well as another blow to the head he 
endured while in Vietnam.  He testified at his November 1998 
Travel board hearing at the RO that he would have headaches 
while he was in service, but he did not describe any current 
residuals.  See Hearing Transcript pp. 6-8.    

Review of the service medical records reveals that the 
appellant was treated in April 1968 for a head injury that 
resulted in a loss of consciousness.  A subsequent skull 
series was negative and his cerebellar functioning was 
determined to be intact the next day.  No blood was observed 
behind his ear drums and his extraocular movement was intact, 
as was his sensory testing.  The appellant was cleared 
neurologically.  In May 1968, the appellant sought medical 
attention for headaches.  Examination revealed no 
neurological component and the impression was that the 
headaches were functional.  The next month the appellant 
underwent physical examination for admittance to Army 
Aviation School; the clinical evaluation was normal.  In May 
1970, the appellant sought medical attention for a cut on his 
foot that had occurred two weeks previously.  On physical 
examination, a two centimeter laceration-puncture wound was 
observed.  There was no evidence of infection.  

Review of the medical evidence of record also indicates that 
the appellant underwent a separation examination in March 
1971.  The appellant indicated on his report of medical 
history that he had kidney trouble, swollen, painful joints, 
frequent or severe headaches, dizziness or fainting spells, 
hearing loss, high or low blood pressure, cramps in legs, 
frequent indigestion, boils and back trouble.  He denied foot 
trouble and loss of memory or amnesia.  In response to 
additional questions from the examining physician, it was 
noted that the appellant had occasional severe headaches and 
no problem with dizziness.  On physical examination, the 
head, neck, face and scalp were found to be normal, as were 
the feet.  

The appellant underwent VA medical examination in March 1994.  
He denied having had any foot problems since 1970.  He 
reported having had a rash on his feet in-service, but said 
that it disappeared after service, without any further rash, 
pain or discomfort.  He denied any injury to his feet.  On 
physical examination, the appellant was found to have a 
normocephalic and atraumatic head.  He demonstrated a normal 
gait and he was afebrile.  The appellant was able to stand on 
his toes and his heels without any pain or discomfort.  Full 
range of foot motion was demonstrated.  The examiner stated 
in the diagnosis section of the report that there were no 
foot problems found or complained of.  

The Board notes that there is no mention in any of the post-
service VA medical records currently in evidence that the 
appellant complained of, sought treatment for, or was 
diagnosed with, any residuals of a head injury or any foot 
disorder.  The Board further notes that the appellant was 
injured in an industrial accident in Texas in October 1997.  
In that accident, he fell into a six-foot hole and injured 
his back, his right shin and his forearms; he subsequently 
received physical therapy at a VA facility in Mobile for 
symptoms including neck and shoulder pain, occasional 
shooting pain from the neck to the top of the head, low back 
pain and right shin pain.  He was noted in March 1998 to have 
a knot on the back of his head from the accident.  

A claim for service connection must be accompanied by 
evidence establishing that the veteran currently has the 
claimed disability.  See Chelte v. Brown, 10 Vet. App. 268 
(1997); Rabideau v. Derwinski, 2 Vet .App. 141 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there 
can be no valid claim "in the absence of proof of a present 
disability"); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Although the appellant asserts that he currently has 
residuals from the two head injuries that the appellant 
incurred during his service, as well as a foot disorder, his 
own statements, alone, do not provide a sufficient basis for 
finding his claim to be well-grounded.  Lay testimony is not 
competent to prove a matter requiring medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

While the service medical records show that the appellant was 
struck in the head in service, there is no current medical 
evidence indicating current neurological symptoms or 
headaches.  There is no evidence of record indicating that he 
received a diagnosis of, or treatment for, headaches or any 
other residual after service until he suffered an industrial 
accident in October 1997 that resulted in a knot on the back 
of his head.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  
The appellant has not submitted any competent medical 
evidence demonstrating that he has any disability due to the 
reported head injury incident.  In the absence of competent 
medical diagnosis of a current disability attributable to the 
claimed injury, the appellant's claim is not well-grounded.  
Likewise, there is no evidence of record showing that he 
received a diagnosis of, or treatment for, a foot disorder or 
any residual of the in-service cut of the foot after service 
and that claim must also be denied as not well-grounded.  

Based on a review of the evidence of record, the Board finds 
that the appellant has failed to provide a competent current 
diagnosis of headaches, or a competent medical opinion that 
he has residuals of the head injury that he has stated 
occurred during his service, or that he currently suffers 
from any foot disorder.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 144.  Accordingly, these two claims 
for service connection must be denied as not well-grounded.


III.  Malaria claim.  

The appellant also testified that he was treated in Vietnam 
for malaria and that he had had a relapse after service.  See 
Hearing Transcript pp. 8-9.  Where a veteran had tropical 
service continuously for ninety (90) days or more during a 
period of war or during peacetime service after December 31, 
1946, and malaria becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In pertinent 
part, for the showing of chronic disease in service, there 
are required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnoses including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant returned from Vietnam in November 1969.  There 
is no mention in the service medical records dated between 
November 1969 and April 1971 of any treatment for or 
diagnosis of malaria, jaundice or associated chills and 
fever.  There is no mention anywhere that the appellant had a 
history of malaria.  Furthermore, the appellant made no 
mention of malaria on the report of medical history he filled 
out in conjunction with his March 1971 separation medical 
examination.  He also specifically denied having ever 
suffered from jaundice.  No clinical findings relating to 
malaria were made during the March 1971 separation 
examination.

The appellant underwent VA medical examination in March 1994.  
He did not mention having had malaria in Vietnam, nor did he 
mention currently suffering from any fevers or chills.  
Furthermore, there is no mention in any of the post-service 
medical records that the appellant had a history of malaria 
or that he was currently suffering from the residuals of 
malaria or that he was suffering from any symptoms that might 
be correlated with malaria residuals.  Thus, it is not shown 
from the competent evidence of record that the appellant 
currently has disability due to residuals of malaris or that 
he has active malaria.  As such, there is no entity to 
service connect.  

The significant point is that appellant has not presented any 
competent evidence indicating that chronic residuals of 
malaria are presently manifested and related to military 
service.  Lay statements are not competent evidence with 
respect to medical causation; and appellant is not qualified 
to offer medical opinion or diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). The Court, in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992), held that, 
referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 
38 U.S.C.A. § 1110 (formerly § 310).  In 
the absence of proof of a present 
disability there can be no valid claim.  
Our perusal of the record in this case 
shows no claim of or proof of present 
disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992). 

Thus, given the lack of clinical evidence showing that 
appellant presently has malaria or that he has chronic 
residuals of malaria that are related to military service, 
the claim for service connection for malaria is not well-
grounded.  The claim is therefore denied.  38 U.S.C.A. 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  See also, 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995). 

IV.  Final considerations.

Thus, the claims for service connection for a skin disorder 
secondary to Agent Orange, for residuals of a head injury, 
for a foot disorder and for malaria must be denied as not 
well-grounded since there must be competent evidence not only 
of a current disability (a medical diagnosis), but also of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  The Court has also stated that a claim must be 
accompanied by supporting evidence and an allegation is not 
enough; such medical evidence has not been submitted in this 
case.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A 
claim is not well-grounded where a claimant has not submitted 
any evidence of symptomatology of a chronic disease within 
the presumptive period, continuity of symptomatology after 
service, or other evidence supporting direct service 
connection.  Harvey v. Principi, 3 Vet. App. 343 (1992).  

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well-grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's service 
connection claims are well-grounded would be pointless and, 
in light of the law cited above, would not result in a 
determination favorable to him.  VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92); 57 Fed.Reg. 49,747 (1992).

As the foregoing explains the need for competent medical 
evidence of current disability, and competent medical 
evidence linking the disability to the appellant's active 
duty service, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application for service connection for a skin disorder, 
for residuals of a head injury, for a foot disorder and for 
malaria.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

Because the appellant's claims are not well-grounded, the VA 
is under no duty to assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its May 1995 Statement of the Case (SOC) in 
which the appellant was informed that his service separation 
examination was negative for any clinical evidence of head, 
foot or malaria-related pathology and that there was no 
evidence of continuity of symptoms of any of these disorders.  
Thus, the Board concludes that the notice required in 
Robinette has been satisfied.  Moreover, there is no 
indication that there are any available records which would 
make these three claims well-grounded.

Since the appellant has failed to present competent medical 
evidence that his claims of residuals of a head injury, 
including headaches, a foot disorder and malaria are 
plausible, that is, he has failed to present medical evidence 
that links the alleged headaches and foot disorder and 
malaria to any incident of service, the claims for service 
connection for residuals of a head injury, a foot disorder 
and malaria must be denied as not well-grounded.  Dean v. 
Brown, 8 Vet. App. 449 (1995).


ORDER

Entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure is denied on the basis 
that the claim is not well-grounded.

The appellant's claims for service connection for residuals 
of a head injury, for a foot disorder and for malaria are not 
well-grounded, and, therefore, they are each denied. 


REMAND

The appellant and his representative are contending that the 
appellant's PTSD symptoms warrant a rating higher than the 10 
percent currently assigned and that he is unable to work due 
to his PTSD-related symptomatology.  The VA has a duty to 
assist a veteran in developing facts pertinent to a well 
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 
3.159.  The appellant's claim in this case appears to be 
well-grounded, but the duty to assist him in the development 
has not yet been fulfilled.

The appellant last underwent a VA psychiatric examination in 
March 1994, and has not had another one since the original 
grant of service connection and assignment of the 10 percent 
evaluation.  The psychiatrist who conducted the examination 
in 1994 neglected to give any Axis I-V diagnoses, and 
therefore this examination is inadequate for current rating 
purposes.  Furthermore, there is no evidence that the 
psychiatric examination included review of the claims file as 
part of the examination.

There is also no indication in the evidence of record that 
the RO considered the clinical implications of the fact that 
the appellant was assessed with a GAF score of 50 by a VA 
psychiatrist in March 1998.  This assessment was based in 
part on the appellant's suicidal fantasies, sleep-disrupting 
nightmares, flashbacks, poor anger management and episodes of 
verbal and physical abuse.  The appellant's November 1998 
hearing testimony indicated that he has continued to receive 
psychiatric treatment at that VA facility; all of the 
appellant's records should be obtained and associated with 
the claims file.

In addition, review of the evidence of record indicates that 
the appellant was dropped from a research study at the VAMC 
in Dallas studying the effect of a medication on bipolar 
disorder based on his increase in psychiatric symptomatology.  
Very scant records have been obtained from the Dallas VAMC 
concerning the appellant's treatment there in 1997, or 
concerning how he was chosen to participate in a study 
relating to bipolar disorder.  It appears that the appellant 
may have an Axis I diagnosis in addition to PTSD.  But there 
has been no indication whether that/those condition(s), or 
any of the rest of the appellant's current medical or 
psychiatric conditions, is/are interrelated or part of the 
service connected PTSD disability.  There is no indication in 
the evidence of record of how much, if any, of the 
appellant's overall psychiatric symptomatology is due to his 
PTSD as opposed to his other chronic medical or psychiatric 
problems, if any.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Consideration of these factors is not reflected in 
the VA PTSD examination or in the adjudication of the claim 
to this point.

The Board further notes that no social and industrial survey 
has been performed.  See Gary v. Brown, 7 Vet.App. 229 
(1994).  Since there seems to be conflicting information and 
information gaps as to the correct diagnoses and the 
symptomatology associated with each, a current psychiatric 
examination would be helpful in adjudicating this case.  It 
is also determined that an evaluation of whether the 
appellant suffers any impairments of social and industrial 
functioning due to his service-connected disability is 
needed.  Given the need for additional development as set out 
below, the Board believes these further examinations would be 
helpful in assessing the exact nature and extent of the 
appellant's PTSD, as well as the etiology and current status 
of all of his other psychiatric conditions, if any.

It should also be ascertained whether the appellant is in 
receipt of Social Security Administration (SSA) disability 
benefits.  It has been resolved in various cases, 
essentially, that although SSA disability decisions are not 
controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits, and that the VA has 
a duty to assist the veteran in gathering SSA records.  
Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); and Brown v. Derwinski, 2 Vet. App. 444 
(1992).  In this case, any medical records and any SSA award 
letter associated with the grant of SSA benefits should be 
obtained and associated with the claims file.  The RO should 
also obtain any additional medical records relating to any 
continued award of SSA benefits.

These considerations require the gathering of additional 
records as well as further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  This will 
also permit evaluation of the appellant's disabilities on 
both a schedular and an extraschedular basis, without 
prejudice to the appellant.  See Floyd v. Brown, 9 Vet. App. 
88 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the above considerations, the case is REMANDED 
for the following:

1.  The RO should contact the appellant 
for the purpose of determining whether he 
has been awarded Social Security 
Administration disability benefits.  If 
the response is affirmative, the RO 
should obtain from the Social Security 
Administration copies of any medical 
records utilized in determining the 
appellant's entitlement to disability 
insurance benefits, if any.  The 
appellant's assistance in obtaining any 
pertinent records should be requested as 
indicated.

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers who 
provided him with relevant evaluation or 
treatment for his psychiatric disability 
from 1997 to the present.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the above mentioned claim.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159. 

3.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the appellant, to the 
extent not already on file.  The 
appellant should identify the VA 
facilities from which he has received 
treatment since 1997.

4.  After the above medical records have 
been associated with the claims file, (or 
if it is determined that there are no 
pertinent records) a VA social and 
industrial survey should be conducted in 
order to clarify the appellant's medical, 
social, educational, and employment 
history.  The social worker should review 
the claims file prior to the survey.  The 
social worker should elicit and set forth 
pertinent facts regarding the appellant's 
medical history, education, employment 
history, social adjustment, and current 
behavior and health.  The social worker 
should offer an assessment of the 
appellant's current functioning and 
identify the conditions which limit his 
employment opportunities.  Any potential 
employment opportunities should be 
identified.  The claims file must be made 
available to the social worker in 
conjunction with the survey as it 
contains important historical data.  
Distinctions between service and non-
service-connected disorders should be 
noted.

5.  The RO should also schedule the 
appellant for a VA psychiatric 
examination for the purpose of 
ascertaining the severity of his service-
connected PTSD.  It is very important 
that the examiner be afforded an 
opportunity to review the appellant's 
claims file prior to the examination and 
a copy of the mental disorders section of 
the rating schedule.  The psychiatric 
examiner should utilize the data 
contained in the claims file and offer an 
opinion as to the severity of the 
appellant's PTSD as it bears on the 
occupational and social impairment of the 
appellant rather than solely on the 
examiner's assessment of the level of 
disability at the moment of the 
examination.  Additionally, all necessary 
tests and studies should be conducted.  

Based upon the review of the record and 
the examination, the examiner should 
provide a Global Assessment of 
Functioning (GAF) Score indicating the 
level of impairment produced by the 
service-connected psychiatric disability, 
for the years since 1997 to the present, 
to the extent possible.  It is imperative 
that the examiner also provide a 
explanation of the GAF score for purposes 
of due process under Thurber v. Brown, 5 
Vet. App. 119 (1993).

The examiner should also comment on 
degree, if any, of 
industrial/occupational and social 
impairment produced solely by the 
service-connected post-traumatic stress 
disorder, if possible.  The examiner is 
requested to provide a complete rationale 
for any opinion expressed.  

6.  This psychiatric examination of the 
appellant must also include an evaluation 
of the etiology, nature and extent of any 
other psychiatric disorder found.  The 
examiner is to provide an opinion as to 
the diagnosis and etiology of any 
psychiatric disorder (other than PTSD) 
found.  The psychiatric examiner should 
also offer an opinion as to the onset 
date of the appellant's additional 
psychiatric condition(s), if any.  In 
particular, the examiner should offer an 
opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's additional 
psychiatric disorder(s) is (are) 
attributable to, or related to, any 
disease or incident suffered during his 
active service, any disease or incident 
suffered prior to service, any disease or 
incident suffered after service, or to a 
combination of such causes or to some 
other cause or causes.  The examiner 
should identify all psychiatric 
conditions which have been present and 
distinguish conditions which are acquired 
from conditions which are of 
developmental or congenital origin, if 
any.  If there have been multiple 
disorders present, the examiner should 
express an opinion as to whether it is at 
least as likely as not that they are 
proximately due to service or to a 
service-connected disability, in 
particular the PTSD.

If the examiner finds that a psychiatric 
disorder is etiologically related to 
service or to a service-connected 
disability, to the extent possible, the 
psychiatrist should indicate the 
historical degree of impairment due any 
psychiatric disorder found to be related 
to service or to a service-connected 
disability, as opposed to that due to 
other psychiatric disorders, personality 
defects, and/or non-service-connected 
physical disabilities.

7.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2. 
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

8.  After completion of the above, the RO 
should again adjudicate the appellant's 
claim for an increased rating on the 
basis of all the evidence of record and 
with application of all appropriate legal 
theories.  This rating decision should 
include consideration of 38 C.F.R. 
§ 3.321(b).  The RO should also 
specifically discuss Allen v. Brown, 
supra.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 


